Title: To George Washington from James McHenry, 8 October 1796
From: McHenry, James
To: Washington, George


                        
                            Sir, 
                            War Office. October 8th, 1796.
                        
                        The situation of the Garrison at West Point has for some time past attracted a
                            considerable share of my attention. I had scarcely entered upon the duties of my Office,
                            before I discovered those materials that soon after gave occasion to the Court of Inquiry
                            upon the Commandant, and produced the Resignation of Capt. Wadsworth (a very valuable
                            Officer) which followed that event. You will perceive, in the annexed letters, from and to
                            that Gentleman and Colonel Rochefontaine, an evidence of the anxiety which I have
                            experienced, and the mild means that I have employed to conciliate parties and restore
                            harmony to the Corps.
                        It may be said, that, generally speaking, the Officers at West Point are of
                            opinion, that the Commandant does not possess a sufficiency of scientific or practical
                            knowledge in his profession, to enable him to be of much use to them as an Instructor. This
                            is a painful insinuation that I am unwilling to admit. I have however so far regarded it, as
                            to send Colo. Mentges to inspect and muster the Men, and report the actual state of
                            discipline and improvement: and I am sorry to add that there is but too much correspondence
                            between his opinion and theirs.
                        Ought this coincidence in opinion to fix the charge of ignorance in his
                            profession, upon the Commandant? May not his Officers have viewed him through the medium of
                            an inveterate prejudice; and Col. Mentges formed his judgment upon too slight observations?
                            perhaps too, it ought not to be expected, that the head of a Corps should act the part of a
                            Professor, or give lectures to his Officers on the principles of Gunnery and Fortification.
                            Be this however as it may, it is at least to be regretted, that he has not been happy enough
                            to satisfy them or the Inspector, that he understands the practical part of the Artillerist.
                        What can be done in this situation of things, that may restore to the
                            Commandant, the confidence of the Officers, which he has lost; and at the same time, not
                            retard their improvement?
                        To separate the Corps into parts, or to detach from West Point, Companies, to
                            garrison the most important forts on the sea-board is perhaps the most likely expedient to
                            accomplish both purposes.
                        By an arrangement of this kind the principal School might still be at West
                            Point, from which place, an instructed Company could be sent to relieve a Company less
                            instructed, till the whole by that means, were brought to the same level of improvement. Agreeably also to this plan the Corps might be united at
                            particular times, either to acquire or to practice, what could not be so well practised or
                            acquired in a state of disjunction.
                        One objection to such an arrangement as this, is the expence the public would
                            incur in making these exchanges. I would submit however, whether this expence of
                            transportation will not be more than countervailed by the immediate satisfaction it would
                            produce in the Corps; and the saving to be derived from the Detachments improving or keeping
                            those works in repair which have drawn considerable Sums from the United States to erect,
                            and which if neglected, must fall into ruin. Further, this would put our most important
                            harbours more out of the reach of insult than they are at present.
                        But to give a certain degree of perfection to the Corps; or to enable the
                            Officers to become skilful Artillerists and Engineers, it may be necessary, in addition to
                            furnishing them with proper Masters, that rules should be laid down, relative to their
                            instruction in the Theory and practice. As yet there is no system for either, and of course,
                            every thing must tend to confusion. The hours for teaching the Theory, as well as what is to
                            be taught; the hours for teaching the practice, as well as what shall be the practice,
                            should be detailed and the observance of the rules strictly enjoined. If the regulations—
                            that have been established in the Artillery Schools in France,
                            under the monarchy, the utility of which has been so sensibly experienced by the Republic,
                            were to be taken for a model; or such of them adopted as would apply to the circumstances
                            and situation of the Corps, I should expect from such a measure, the happiest effects. These
                            regulations, abstracted from the police of the institutions, are divided into two parts, the
                            one, comprehending all that respects the Theory; the other
                            whatever regards the practice. The first, is peculiar to the
                            Officers; the second, or the practice, concerns both Officers and Soldiers. Were similar
                            regulations to be digested, printed, and prescribed to the Corps by the President, and
                            proper Masters provided to execute them, there can be no doubt as to its success. Every
                            Officer would then know, what he had to learn himself, and what it was his duty to teach to
                            others. I cannot presume that I am qualified to form such a System as ought to meet your
                            mature approbation; but it strikes me, that even an imperfect one is preferable to none. I
                            shall therefore, should you be of opinion, that rules and regulations for the instruction of
                            the Officers in the Theory, and for the instruction of both them and the Soldiers in the
                            practice, should be formed, make the attempt with such lights and helps as I have or can
                            acquire.
                        In the mean while & till the proposed code can be completed; I would submit the
                            following arrangement to your consideration.
                        1. To augment the Garrisons at Governor’s Island, Mud Island, Baltimore,
                            Norfolk, and Charlestown to about one Company at each place. 2. To send to West Point a
                            person qualified to teach the Officers remaining there, Mathematics; the elements of
                            Geometry; the fundamental principles of statical Mechanics; and designing. 3. To give the
                            several Detachments, taken from the Corps, an opportunity to enjoy in rotation, the same
                            means of instruction. 4. To require a written report from time to time relative to the
                            progress of instruction. 5. To have each Detachment, frequently inspected by a well informed
                            Officer, who should be specially charged to examine and give information of the state of the
                            works, the discipline of the Men, and improvement of the Officers. With the greatest respect
                            I have the honor to be Sir, Your most obedt servant
                        
                            James McHenry
                            
                        
                    